Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              Case No.


 ALAN REDDISH,

                        Plaintiff,


 LODKA HOUSE, INC.,

                   Defendants.
 ________________________________/

                                           COMPLAINT

        Plaintiff, ALAN REDDISH, by his undersigned counsel, hereby files this Complaint and

 sues, LODKA HOUSE, INC., for injunctive relief pursuant to the Americans with Disabilities

 Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”), the ADA’s Accessibility Guidelines,

 28 C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida Building Code. The mandates of

 42 U.S.C. §12134(a), and the published revised regulations for Title III of the Americans With

 Disabilities Act of 1990 in the Federal Register to implement the requirements of the ADA. This

 Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331, and 1343 for

 Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s violations of

 Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

        This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331, and

 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

 violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                              VENUE

        1.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because, inter alia, the
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 2 of 9



 property that is the subject of this action is situated within this district and the events giving rise

 to the claims asserted herein occurred in this district.

                                                 PARTIES

         3.      Plaintiff, ALAN REDDISH, is a lifelong resident of Florida and currently lives in

 Miami, and is sui juris. He is a qualified individual with disabilities under the ADA law. Plaintiff

 is a confined to a motorized wheelchair since initially being diagnosed with primary lateral

 sclerosis and later diagnosed with Parkinson’s disease. Plaintiffs access to the premises described

 below (the "Property" or “Facility”) through Defendant's reservation system contained on its

 website, and therefore his full and equal enjoyment of the goods, services, facilities, privileges,

 advantages and/or accommodations offered at the Property, were restricted and limited because

 of Plaintiff s disability and will be restricted in the future unless and until Defendant is

 compelled to cure the ADA violations relating to the reservation system contained on its website.

 Plaintiff is aware of other violations that exist at the facility as it relates to the property itself.

 Plaintiff intends to visit Defendant's reservation system on its website for the Property soon to

 avail himself of the goods and services offered therein. Plaintiff plans to avail himself of the

 goods and services offered to the public at the property, and/or to determine whether the property

 has been made ADA compliant. His access to the facility and/or full and equal enjoyment of the

 goods, services, facilities, privileges, advantages, and/or accommodations offered therein was

 denied and/or limited because of these disabilities, and will be denied and/or limited in the future

 unless and until Defendants are compelled to remove the physical barriers to access and ADA

 violations which exist at the facility, including but not limited, to those set forth in the

 Complaint.
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 3 of 9



        4.      Defendant, LODKA HOUSE, INC, transacts business in the State of Florida and

 within this judicial district. Defendant is the owner and operator of the Property, a hotel located

 at 1701 N Ocean Dr. Hollywood, Florida and the corresponding reservation system found on its

 website at http://www.oceandrivevilla.com/

                              CLAIM FOR INJUNCTIVE RELIEF

        5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with

  disabilities to ensure that the Federal government plays a central role in enforcing the standards

  set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).

        6.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title

  III. of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA. Public accommodations, including places of lodging, were required

  to conform to these regulations on or before March 15, 2012.

        7.      On March 15, 2012, new regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other "places of

  lodging". 28 C.F.R. §36.302(e)(l) states:

          "(1) Reservations made by places of lodging. A public accommodation that owns, leases
        (or leases to), or operates a place of lodging shall, with respect to reservations made by
        any means, including by telephone, in-person, or through a third party
        (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
        can make reservations for accessible guest rooms during the same hours and in the same
        manner as individuals who do not need accessible rooms;
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 4 of 9



        (ii) Identify and describe accessible features in the hotels and guest rooms offered
        through its reservations service in enough detail to reasonably permit individuals with
        disabilities to assess independently whether a given hotel or guest room meets his or her
        accessibility needs;
        (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
        until all other guest rooms of that type have been rented and the accessible room
        requested is the only remaining room of that type;
        (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
        ensure that the guest rooms requested are blocked and removed from all reservations
        systems; and
        (v) Guarantee that the specific accessible guest room reserved through its reservations
        service is held for the reserving customer, regardless of whether a specific room is held in
        response to reservations made by others."

        8.      The Property is a place of public accommodation that owns and/or leases and

  operates a place of lodging pursuant to the ADA. The Defendant maintains a website for the

  Property which contains an online reservation system whereby potential patrons may reserve a

  hotel room. The reservation system is subject to the requirements of ADA, 28 C.F.R.§

  36.302(e).

        9.      Plaintiff attempted to specifically identify and book a guaranteed reservation for

  an accessible room at the Property through Defendant's online reservation system but was

  unable to do so due to Defendant's failure to comply with the requirements set forth in

  paragraph 7, which precludes and/or limits Plaintiffs access to the Property and/or the goods,

  services, facilities, privileges, advantages and/or accommodations offered therein.

        10.     Plaintiff is also an advocate of the rights of similarly situated disabled persons

  and, pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a

  "tester" for the purpose of asserting his civil rights, monitoring, ensuring, and determining

 whether places of public accommodation, including places of lodging and their reservation

 systems, are in compliance with the ADA.

        11.     Plaintiff intends to visit Defendant's online reservation system on the Property's
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 5 of 9



  website soon in order to test it for compliance with the mobility-related provisions of the ADA

  and/or to utilize the online reservation system to book a hotel room and utilize the goods,

  services, facilities, privileges, advantages and/or accommodations offered at the Property.

         12.     Defendant has discriminated against Plaintiff by denying him access to and full

 and equal enjoyment of the goods, services, facilities, privileges, advantages and

 accommodations offered at the Property due to the ADA violations contained in its online

 reservation system for the Property and Defendant will continue to discriminate against Plaintiff

 unless and until Defendant modifies its online reservation system and implements policies to do

 so, consistent with the ADA, to accommodate the disabled, thus making the Property accessible

 to Plaintiff.

         13. The ADA violations for Defendant's online reservation system for the Property

 consist of the following:

         a) A failure of any policy, practice, or procedure ensuring that individuals with

  disabilities can make reservations for accessible guest rooms during the same hours and in the

  same manner as individuals who do not need accessible rooms;

         b) A failure to identify and describe accessible and inaccessible features in the hotel and

  guest rooms offered through the reservations service in enough detail to reasonably permit

  individuals with disabilities to assess independently whether the hotel or specific guest rooms

  meets his or her accessibility needs;

         c) A failure to ensure that accessible guest rooms are held for use by individuals with

  disabilities until all other guest rooms of that type have been rented and the accessible room

  requested is the only remaining room of that type;
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 6 of 9



        d) A failure to reserve, upon request, accessible guest rooms or specific types of guest

  rooms and ensure that the guest rooms requested are blocked and removed from all reservations

  systems; and

        e) A failure to guarantee that the specific accessible guest room reserved through the

  reservations service is held for the reserving customer, regardless of whether a specific room is

  held in response to reservations made by others.

        14.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm

        and he reasonably anticipates that he will continue to suffer irreparable harm unless and

  until Defendant is required to correct the ADA violations to its online reservation system and

  maintain the online reservation system and accompanying policies in a manner that is consistent

  with and compliant with the requirements of the ADA.

        15.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

  consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and

  maintain its online reservation system in accordance with the requirements set forth in

  paragraph 7 above.2

        16.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

        17.      Mr. Reddish has reviewed this complaint and is aware and knowledgeable of the

  physical barriers to access, dangerous conditions and ADA violations that exist at the facility

  that restrict and/or limit his access to the facility and/or the goods, services, facilities,
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 7 of 9



  privileges, advantages and/or accommodations offered therein, including those barriers,

  conditions and ADA violations more specifically set forth in this Complaint.

        18.     Mr. Reddish intends to visit the facility in order to utilize all of the goods,

  services, facilities, privileges, advantages, and/or accommodations commonly offered at the

  facility, but will be unable to do so because of his disability due to the physical barriers to

  access, dangerous conditions and ADA violations that exist at the facility that restrict and/or

  limit his access to the facility and/or accommodations offered therein, including those barriers

  conditions and ADA violations more specifically set forth in this Complaint.

        19.     Defendant has discriminated against Plaintiff and others with disabilities by

  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

  and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

  and will continue to discriminate against Plaintiff and others with disabilities unless and until

  Defendant is compelled to remove all physical barriers that exist at the facility, and make the

  facility accessible to and usable by persons with disabilities, including Plaintiff.

        20.    Mr. Reddish because of his disability has been denied access to, and has been

 denied the benefits of services, programs, and activities of the facility, and has otherwise been

 discriminated against and damaged by Defendant, because of the physical barriers, dangerous

 conditions and ADA violations set forth above, and expects to be discriminated against in the

 future, unless and until Defendant is compelled to remove the unlawful barriers and conditions

 and comply with the ADA.
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 8 of 9



         21.   The removal of the physical barriers, dangerous conditions and ADA violations are

 readily achievable and can be accomplished and carried out without much difficulty or expense.

 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, § 36.304.

         22.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

 is required to remove the physical barriers, dangerous conditions and ADA violations that exist

 at the facility, including those set forth herein.

         23.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         24.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff, Alan Reddish, respectfully requests that the Court issue a

 permanent injunction enjoining Defendants from continuing is discriminatory practices, ordering

 Defendant to implement policies, consistent with the ADA, to accommodate the disabled,

 through requiring Defendant to alter and maintain the online reservation system for the Property

 in accordance with the requirements set forth in paragraph 7 above and ordering Defendants to

 remove the physical barriers to access and alter the subject facility to make it readily accessible

 to and useable by individuals with disabilities to the extent required by the ADA, closing the

 subject facility until the barriers are removed and requisite alterations are completed, and
Case 0:18-cv-62353-FAM Document 1 Entered on FLSD Docket 10/03/2018 Page 9 of 9



 awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

 incurred in this action.

                                               Respectfully submitted,



                                               s/ Lauren Wassenberg
                                             LAUREN WASSENBERG, ESQ.
                                             Attorney for Plaintiff
                                             Florida Bar No. 34083
                                             1825 NW Corporate Drive
                                             Suite 110
                                             Boca Raton, Florida 33431
                                             Ph: (561) 571-0646
